This is an appeal by the defendants-appellants, Edward C. Gilbert and the Central City Electrotype Co., Inc., from a judgment and an order denying the motion of said defendants to set aside the verdict and for a new trial. The action was to recover money damages for the death of Thomas Russo, alleged to have been caused by the negligence of the defendants. Thomas Russo was a passenger in an automobile driven by Charles Bruno and was asleep at the time of the accident. It was a clear night, and two automobiles, one going east and one going west on a twenty-seven-foot concrete road, without traffic, collided, and as the result Thomas Russo was killed, and his administrators have recovered damages. The driver of the ear in which he was riding was a young man with a junior operator’s license, who had never driven a car after dark before. The physical situation immediately after the collision was fully brought out in the evidence. The defendants-appellants claim that the case was tried upon the wrong theory, that Thomas Russo was an invited guest, and was submitted to the jury with instructions applicable to such a situation. The case was tried by able counsel, and there was no exception to the charge to the jury, and the question that Charles Bruno was the servant of Thomas Russo was not raised directly at the trial. The evidence in the record presents a question of fact which was submitted to the jury without exception, and the jury has found a verdict for the plaintiff. There is nothing in the record that would warrant this court in reversing the judgment and order appealed from. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.